Case 1:20-cr-00193-CMH Document 47-3 Filed 05/07/21 Page 1 of 3 PageID# 395




                   EXHIBIT C
Case 1:20-cr-00193-CMH Document 47-3 Filed 05/07/21 Page 2 of 3 PageID# 396



22 March 2021

The Honorable Claude M. Hilton
United States District Judge
U.S. District Court for the Eastern District of Virginia
401 Courthouse Square
Alexandria, VA 22314


Dear Judge Hilton,

I am Peter’s wife and we have been married since 1997. Together, we have four beautiful daughters. I
was born in Russia, but spent my adulthood in America. I have a master’s degree in Business
Administration from Southern UralState University. After graduating in 2000, I moved to the U.S. I also
completed Music Conservatory in 1993, and earned a professional certification from Massage Therapy
and Bodywork School in 2007. For the last two years, I was tutoring music to preschool and elementary
school children. I also work as a licensed massage therapist, and did so part time since Peter was the
primary provider for our family.

Peter and I met in April, 1994 through a mutual friend, with whom Peter stayed with as an exchange
student. We began to correspond by letters and he came again in 1995. We knew that we would be
together and have a big family. That year, I started university, and when Peter came again in 1996, he
proposed to me. We postponed our wedding until the next year when we could gather all the necessary
documents and once Peter graduated university as well. We lived together as a young family. I was a
fulltime student and Peter worked at an agricultural logistics company. As one of his hobbies, he learned
to play the guitar. Peter went back to America to start his military service while I would finish my
studies. In 1999, I spent the summer with Peter while he was stationed in Korea. And in 2000, I finally
moved to America to be with my husband in Fort Polk, Louisiana. Even though I was without my
relatives, Peter was always supportive teaching me English, how to live in America, and how to get my
driver’s license. In that year, we visited Washington, D.C. because Peter was on the Fort Polk Army 10-
miler running team. We fell in love with Virginia with its pleasant weather and proximity to the ocean
and always wanted to live here. Peter was the support for the family and I was the housewife. I am
always proud of him and admire what he does. When we were in the military, we traveled and tried to
be together as much as possible.

All these years we spent together since our teenage years has meant growing up together, sharing life
experiences, and learning a lot. Peter has always helped with family visits to my relatives in Russia,
usually for a funeral or to allow them to meet the newest child. Everyone who looks at our family says
we are the best family.

When we were stationed in Germany, Peter worked as a casualty assistance officer for a soldier who
died in Iraq. Peter spent a lot of time consoling and comforting the parents who lost a young son. He
also consoled the other son, his wife, and child. He helped them through every aspect of the casualty
assistance process, translating documents and conversations, and he was able to secure a lifelong
pension for their parents. Peter helped the whole family with documents so that they could live in
Germany all together because they were not able to return back to Belarus. They continued to send
Peter New Years greetings for many years.
Case 1:20-cr-00193-CMH Document 47-3 Filed 05/07/21 Page 3 of 3 PageID# 397



Peter’s nature of helping people is extraordinary. He has helped so many people to improve their
resumes and find work. And people refer Peter for a job as well. He received recognition for the many
years of regularly giving blood. Peter is a very trustworthy and faithful father and husband. He taught
the children how to swim, ride bikes, ice skate, and play the guitar. He reads books in Spanish, German,
Russian, and French. He is very athletic, running every other day, and participating and being a top
finisher in local half-marathons. He also coached girl’s volleyball at the local Boys and Girls Club. He sang
in the church choir. Peter has many friends who admire him and are amazed at his decisiveness. One
incident they recount is how he was the first to stop at a multiple casualty accident and with his friends,
provided CPR and direction until the ambulances arrived. Peter always strives to bring out the best in
people. He is a mentor to many. He is an excellent teacher, coach, and professional speaker. People seek
him for advice and help, and he always is glad to make other happy. He reads a lot and shares relatable
facts with everyone. Peter is a very engaging and interesting person.

Peter is a constant learner and inspires others and me to be better ourselves. I continue to take
professional training and build on my master’s degree so I can support the family since I am not by
myself with four children and all my relatives are back in Russia. The present situation affects all of us.
Recently one of our daughters was hospitalized, twice in the emergency room. She needs long term
inpatient care which I cannot support alone. We all miss our husband and father. Together as a family,
we will continue to raise our children to be good citizens of our country, and to follow Peter’s example
of selfless service and kind heartedness to others, follow family traditions, and have more children.
Peter is very resilient, intelligence, and a hard-working man. He will quickly get on his feet and be able to
support our family. He will always be the person to care for and protect his family and be an example to
others, something he has done his whole life.

Dear Judge Hilton, please grant Peter the maximum leniency in his sentencing. He has so much good to
give our country. Thank you profusely for your consideration and thank you for your service to our
country.



Sincerely,

Yelena Selyutina
